                IN THE UNITED STATES DISTRICT COURT FOR THE
             EASTERN DISTRICT OF TENNESSEE, WINCHESTER DIVISION

 Ashton Hughes,                              )
 Joshua VanDusen,                            )
 Shannon Helmers, and                        )
 Charles Dodson,                             )
                                             )
        Plaintiffs,                          )       No. 4:19-CV-00028-CLC-SKL
 v.                                          )
                                             )       JURY DEMAND
 Denise Jackson and,                         )
 RVshare, LLC,                               )
                                             )
        Defendants.                          )


      DEFENDANT RVSHARE LLC’S NOTICE OF SERVING WRITTEN DISCOVERY

       COMES NOW Defendant RVshare, LLC (“RVshare”), and hereby notifies the Court that on

this day its attorneys served upon all counsel referenced below the following documents via U.S. Mail:


       1. RVshare LLC’s Interrogatories and Requests for Production to Plaintiff Ashton Hughes;

       2. RVshare LLC’s Interrogatories and Requests for Production to Plaintiff Joshua VanDusen;

       3. RVshare LLC’s Interrogatories and Requests for Production to Plaintiff Shannon Helmers;

       4. RVshare LLC’s Interrogatories and Requests for Production to Plaintiff Charles Dodson.


Respectfully submitted this 20th day of May, 2020.

                                     COPELAND, STAIR, KINGMA & LOVELL, LLP

                                     /s/ G. Graham Thompson
                                     ANGELA CIRINA KOPET, BPR 017921
                                     G. GRAHAM THOMPSON, BPR 034467
                                     735 Broad Street, Suite 1204
                                     Chattanooga, TN 37402
                                     Phone: 423-713-7075
                                     Fax: 423-648-2283



                                            7271065v.11

Case 4:19-cv-00028-CLC-SKL Document 59 Filed 05/20/20 Page 1 of 2 PageID #: 274
                                CERTIFICATE OF SERVICE

         This is to certify the foregoing was filed electronically and that the notice of this filing will
be sent by operation of the Court’s electronic filing system to all parties indicated on the electronic
filing receipt.

        This 20th day of May, 2020.


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson




                                               7271065v.12

Case    4:19-cv-00028-CLC-SKL Document 59 Filed 05/20/20 Page 2 of 2 PageID #: 275
7035222v.1
